Seawell,
dissenting: The Washington Community Chest is a charity, its purpose the alleviation of the poor. Contributions to it are prima facie charitable. Indeed, it is difficult to see how they could be otherwise. It is hard for me to perceive that donations to it could be made to advance, in any way as a business is carried on, the giver’s “ trade or business ”; or to accumulate wealth for the donor; that is, for any of those things which a trade or business, carried on, has for its object. Newspapers are quasi-public institutions, and accept as their natural duty the creation and maintenance of a healthy moral public sentiment, and the guardianship of the good name and fame of the community where they circulate. The Star, with its exceptional facilities, has for years lived well within this duty and prospered. Content that its conduct has been conformable to its creation, at the first it demanded no deduction in taxes because of its contributions for the relief of contemporary men through this agency of the Community Chest. Its former generous contributions recognized by it to have been mere charitable donations, tend strongly to estop us, and it, to claim them now as a business expense. There is nothing in the years here under review to change the quality of these donations from that of former years.
But such contributions can not be, it seems to. me, in any sense business expenses such as are contemplated under the statute. (Section 214 (a) of the Revenue Act of 1926.) Every good deed produces its reward, often in a material way; but good deeds performed with hope of material results are not necessarily a business expense even when money is used. There must be that quality and character of expense usually understood as the ordinary and necessary outgo in carrying on a business. The expenditure to a charity that men charitably minded may think well of the contributor and be *767possibly dra,wn to patronize tbe contributor is too remote to be considered as a business expense. It is certainly not of the ordinary and necessary kind.
American Rolling Mill Co. v. Commissioner, 41 Fed. (2d) 314, cited as authority for the conclusion of the majority opinion, occupies a twilight zone and is, in my judgment, as far as the law can be stretched. The mill company employed half the wage earners of the city where it was located. To promote the contentment of these wage earners, and prevent strikes among them, and secure their permanent employment for the petitioner and advance their efficiency the petitioner, the mill company, contributed to the erection of a Y.M.C.A. and a hospital where the sick and injured employees might receive rest, recreation, care and treatment. It is inconceivable that petitioner in this case expected any of its relatively few employees in Washington'to receive alms from the Community Chest, or that they would be restrained from moving away and leaving petitioner’s employ, or prevented from going on a strike or becoming discontented, by reason of the fact that the Chest was established here.
The case of Eitingon-Schild Co., 21 B.T.A. 1163, wherein a contribution made to the “Charity Chest of the Fur Industry of .the City of New York,” by the corporation, a world-wide dealer in furs, was denied as a business expense, notwithstanding in that case it was found as a fact that the contribution to the charity possessed a “definite advertising value” to the petitioner, is direct authority against the majority opinion in this case.
Congress intended to differentiate between a business expense and a charitable donation, but the prevailing opinion would seem to make them synonymous when desired.
AeuNdell and Matthews concur in the above dissent.
dissenting: I think the majority opinion is in conflict with our decision in Eitingon-Schild Co., 21 B.T.A. 1163. I believe that decision interpreted the law correctly and I see no reason why we should depart from the rule there laid down.